DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objection to the title is withdrawn in view of the Examiner’s amendment to the title below.  

Drawings
The objection to the drawings is withdrawn in view of applicants’ amendment to the drawings.  

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(a) and 112(b) rejections of claims 1-4 are withdrawn in view of applicants’ arguments and claim amendments. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 


Method for manufacturing a Group III-nitride crystal comprising supplying a Group III-element oxide gas and a nitrogen element-containing gas at a supersaturation ratio of greater than 1 and equal to or less than 5

Allowable Subject Matter
Claims 1-6 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a method of manufacturing a group-III nitride crystal comprising preparing a seed substrate and supplying a group-III element oxide gas and a nitrogen element-containing gas at a supersaturation ratio (Po/Pe) greater than 1 and equal to or less than 5, then growing a group-III nitride crystal on the seed substrate, wherein Po is a supply partial pressure of the group-III element oxide gas, Po is higher than or equal to 0.0004 atm and lower than or equal to 0.0076 atm, Pe is an equilibrium partial pressure of the group-III element oxide gas such that a first reaction and a second reaction are in equilibrium in the manner rected in the context of claim 1.  Dependent claims 2-6 are also deemed to be in condition for allowance due to their dependence on claim 1.  
The closest prior art of record includes U.S. Patent Appl. Publ. No. 2016/0268129 to Mori, et al. (hereinafter “Mori”).  In Figs. 2 & 4 and ¶¶[0064]-[0096] Mori teaches a method of growing a GaN crystal (24) is grown on a substrate (22).  In Fig. 18 and Example 7 in ¶¶[0124]-[0126] Mori teaches specific embodiments in which Ga2O gas is supplied at a partial pressure of 42, 147, and 230 Pa in order to obtain GaN growth rates m/h with the resulting GaN crystalline layers (24) exhibiting an XRC FWHM of 104, 115, and 108 arc-sec, respectively.  Since GaN (24) crystal growth occurs on the substrate (22), the ratio Po/Pe is necessarily greater than 1.  However, as explained in pp. 9-10 of applicants’ June 9, 2021, reply, Mori does not teach or suggest how to optimize the Po/Pe ratio and also does not teach or suggest that Po is between 0.0004 and 0.0076 atm as recited in the context of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714